               Case 2:18-cv-00027-JCC Document 16 Filed 06/17/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9                                     CASE NO. C18-0027-JCC
     IN RE ZILLOW GROUP, INC.
10
     SHAREHOLDER DERIVATIVE LITIGATION MINUTE ORDER
11

12   THIS DOCUMENT RELATES TO:
     C18-0027-JCC
13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation and proposed order
18   regarding scheduling (Dkt. No. 15). In February 2018, this action was consolidated with an
19   earlier-filed matter, Matthew Sciabacucchi v. Richard Barton, et al., Case No. C17-1568-JCC (W.D.
20   Wash. 2017). (Dkt. No. 13.) The Court ORDERS that all future filings must be submitted in the

21   Consolidated Action (C17-1568-JCC), and, pursuant to the consolidation order (Dkt. No. 13 at
22   3), bear a caption indicating whether the filing relates to “All Actions” or only to specific
23   individual actions. Accordingly, the Clerk is DIRECTED to terminate the pending motion (Dkt.
24   No. 15). The Court has issued an order in the Consolidated Action granting the parties’ requests
25   with respect to scheduling. See Matthew Sciabacucchi v. Richard Barton, et al., Case No. C17-
26   1568-JCC, Dkt. No. 77 (W.D. Wash. 2021).


     MINUTE ORDER
     C18-0027-JCC
     PAGE - 1
            Case 2:18-cv-00027-JCC Document 16 Filed 06/17/21 Page 2 of 2




 1        DATED this 17th day of June 2021.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Paula McNabb
 4
                                              Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0027-JCC
     PAGE - 2
